RYMER, Circuit Judge,
joined by FERNANDEZ and KLEINFELD, Circuit Judges,
concurring:
I part company because Lopez’s due process claim was not dismissed sua *1134sponte for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2) — the Prison Litigation Reform Act section that both the majority and the dissent discuss — but was instead dismissed pursuant to a noticed motion under Federal Rule of Civil Procedure 12(b)(6). For this reason, Lopez lacks standing, and we lack jurisdiction to resolve the potentially thorny question under the PLRA of when § 1915(e)(2) is triggered and whether a dismissal under § 1915(e)(2) may be without leave to amend. Instead, this appeal presents the straightforward issue of whether Lopez should have been given leave to amend following dismissal of his due process claim “without prejudice” under Rule 12(b)(6). As the answer is probably “yes” under well settled law,1 see, e.g., Keniston v. Roberts, 717 F.2d 1295, 1300 (9th Cir.1983); Noll v. Carlson, 809 F.2d 1446 (9th Cir.1987), I would simply remand, leaving the matter of sua sponte dismissals under § 1915(e)(2) for another day.
I
Lopez filed his § 1983 complaint October 30, 1995 against six named prison officials. On December 14, 1995 the magistrate judge ordered the complaint served; service was effected on five of the six between January and March, but the sixth (identified as “R. Keiner”) was misnamed so process was returned unexecuted. On April 1, 1996 Lopez filed a document entitled “Amend Complaint,” in which he requested leave to file an amended complaint “changing and correcting the name of Dr. R. Keiner to Dr. R. Tierney.” The magistrate judge rejected the request because the pleading was not “complete in itself’ as required by the Local Rules. However, the judge did order the United States marshal to serve process on Tierney. On May 20, 1996 the defendants filed a Rule 12(b)(6) motion to dismiss or, in the alternative, ' summary judgment pursuant to Rule 56. On August 5 Lopez asked for, and was given, a-stay to conduct discovery. He timely filed an opposition to the motions on February 25, 1997, and cross-moved for summary judgment. The magistrate judge issued a 19-page Report and Recommendation (R & R) May 27, 1997, which explained why Lopez’s due process claim failed on a number of grounds, including that he had not named any- individual defendants for the claim and had failed to connect the named defendants to it. The R & R recommended dismissal of this claim, and summary judgment on the remaining claims (inadequate medical treatment, denial of exercise, and mistreatment during transfer) under the Eighth Amendment. Lopez was given thirty days.to file written objections; he requested, and received, an extension, ultimately filing objections July 28, 1997. On September 18, 1997 the district court adopted the magistrate judge’s recommendations and ordered the complaint dismissed, without prejudice, as to Lopez’s failure to protect claim and with prejudice as to an inmate 602 appeals process claim (not at issue on this appeal); granted the defendants’ motion for summary judgment as to the remaining claims; and denied Lopez’s cross-*1135motion for summary judgment, was entered September 22,1997. Judgment
II
From this history it is clear that § 1915(e)(2) played no part in dismissal of Lopez’s due process claim. The parties, the magistrate judge, and the district court all understood this dismissal to be a Rule 12(b)(6) dismissal. As the majority points out, our decisions for years have held that in this setting the pro se litigant must be given notice of the deficiencies in his complaint and “an opportunity to amend the complaint to overcome the deficiency unless it clearly appears from the complaint that the deficiency cannot be overcome by amendment.”2 Noll, 809 F.2d at 1448. Because the deficiency in Lopez’s complaint (failure to name any defendant connected to his placement with a dangerous inmate) seems curable, leave to amend should have been granted under long-standing principles.
However, I do not believe this appeal can, or should, be used to decide whether the same rule applies to dismissals under § 1915(e)(2). While § 1915(e)(2) now makes failure to state a claim a basis for sua sponte dismissals of a “case” brought pro se, in forma pauperis, § 1915(e)(2) was not invoked in this case and Lopez’s claim was not dismissed sua sponte under § 1915(e)(2). Cf., e.g., Gomez v. USAA Federal Savings Bank, 171 F.3d 794 (2d Cir.1999) (reviewing judgment which dismissed pro se, in forma pauperis complaint sua sponte without prejudice pursuant to § 1915(e)(2) and holding that dismissal of the case for failure to state a claim would be improper without leave to amend); Perkins v. Kansas Dept. of Corrections, 165 F.3d 803 (10th Cir.1999) (reviewing sua sponte dismissal of action pursuant to 1915(e)(2)(B)(ii) before complaint was served and holding that district court prematurely dismissed certain of plaintiffs claims); Anyanwutaku v. Moore, 151 F.3d 1053 (D.C.Cir.1998) (reviewing sua sponte dismissal of complaint deemed to have been under § 1915(e) and holding that allegations were sufficient to proceed beyond the sua sponte dismissal stage); Christiansen v. Clarke, 147 F.3d 655 (8th Cir.1998) (affirming sua sponte dismissal of complaint before service and without giving leave to amend pursuant to § 1915(e)(2)(B)(ii)); Bazrowx v. Scott, 136 F.3d 1053 (5th Cir.1998) (reviewing sua sponte dismissal pursuant to § 1997e(c) for failure to state a claim and holding that district court did not err reversibly in dismissing suit without prejudice); McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir.1997) (distinguishing sua sponte dismissals under § 1915(e)(2)(B) from pre-PLRA law and holding that if a complaint falls within the requirements of § 1915(e)(2) when filed, district courts should sua sponte dismiss the complaint and they have no discretion in permitting a plaintiff to amend a complaint to avoid a sua sponte dismissal); Mitchell v. Farcass, 112 F.3d 1483 (11th Cir.1997) (reviewing sua sponte dismissal under § 1915(e)(2) before service and remanding because it did not appear beyond doubt that the plaintiff could prove no set of facts entitling him to relief). Consequently, the question of leave to amend following a sua sponte dismissal under § 1915(e)(2)(B) does not arise.
Among other things, this leaves me with no idea how the district court would have responded had it actually been acting sua sponte under § 1915(e)(2). Perhaps it would have done the same thing, but it is speculative to assume so. This is particularly so here, where the claim was dismissed in the wake of a motion to dismiss and the magistrate’s previous order which notified Lopez that he had failed to name a defendant who was connected with placing him in a dangerous cell and of a stay for discovery that gave Lopez the chance to find out who was responsible for the placement.
*1136Nor does anyone suggest that the district court somehow erred by dismissing Lopez’s due process claim pursuant to Smith’s Rule 12(b)(6) motion instead of under § 1915(e)(2). As a result, whatever opinion one may have about how district courts should treat § 1915(e)(2) dismissals strikes me as advisory.3
In sum, Lopez has suffered no harm on account of the PLRA since his case was not dismissed under § 1915(e)(2). If he has not been injured by § 1915(e)(2), he has no standing to challenge how dismissals under that provision are made. Where a party lacks standing, this court lacks power under Article III. And this is true regardless of the resources devoted to the task or how helpful it would be to decide the issue sooner rather than later. Because I do not believe that the issue of leave to amend following § 1915(e)(2) dismissals is before us, I cannot join either opinion.

. There is an argument that there was no error, for Lopez had the opportunity to amend after being notified of the Rule 12(b)(6) motion, being given time for discovery, and being advised of the deficiencies in the claim by the magistrate judge’s Recommendation and Report; or that the error, if any, was harmless. See, e.g., Bazrowx v. Scott, 136 F.3d 1053 (5th Cir.1998) (failure to give notice of intention to dismiss suit or opportunity to amend harmless because plaintiff did fail to state a claim and the dismissal was without prejudice).. As the chronology set out in Part I shows, Lopez could have filed or sought leave to file an amended complaint at any time before judgment because Smith had not yet answered. However, the magistrate judge had previously refused to accept an amended pleading proffered by Lopez because it was incomplete, and in doing so stated that after one opportunity to amend "[a]ny further amendment to the pleadings is only granted on a showing of good cause.” This could be read to suggest that no further amendment could be made without cause. Since this is not correct, I would give Lopez one clean shot at stating a claim. See Fed. R.Civ.P. 15(a). Thus, I concur in the judgment.


. The standard of review that we apply to dismissals made under Rule 12(b)(6) is equally clear: our review is de novo. See Dumas v. Kipp, 90 F.3d 386, 389 (9th Cir.1996).


. Of course, § 1915(e)(2) applies to appeals as well, but this does not rescue the opinions in this case. Here, we are reviewing a judgment that dismissed a claim pursuant to Rule 12(b)(6); we are not relying on § 1915(e)(2) to dismiss the appeal based on our own sua sponte determination that Lopez's complaint fails to state a claim. Cf. Marks v. Solcum, 98 F.3d 494 (9th Cir.1996) (sua sponte determining that prisoner’s complaint fails to state a claim, and dismissing appeal pursuant to § 1915(e)(2)).